DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 was considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 12/20/2021. As directed by the amendment: Claim 1 has been amended, claims 4 and 15 have been cancelled, and no new claims have been added. Thus, claims 1-3, 5-14, and 16-19 are presently pending in the application.
Applicant’s amendments to claim 1 overcome the previous 112 rejection in the previous Non-final action mailed on 09/27/2021.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that the embodiment Fig.19X in Applegate does not disclose the amendment to claim 1 “a flange positioned below and extending laterally outward from an inlet”. Applegate (Fig.19X) discloses a first flange 240F positioned below (since the inlet opening 286 is embedded/passes through the first flange as seen with the second flange 237F and the outlet opening 287 in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applegate (WO 2010/135369), in particular the embodiments of Figs.10-12 as set forth above, in view of embodiment (Fig.18M) of Applegate and embodiment (Fig. 19X).
Regarding Claim 1, Applegate discloses a drug delivery ocular implant (Fig.10-12) comprising: an outer shell (54) having a proximal end (Detail A; see below) and a distal end (Detail B; see below), the outer shell being shaped to define an interior chamber (a drug delivery ocular implant comprising an outer shell shaped to define an interior lumen or space with one open end; parag. [0017], lines 1-2) wherein the outer shell comprises a sidewall extending between the distal end and the proximal end (the outer shell (54) has a cylindrical face/ wall that extend from the proximal end (Detail A) to the distal end (Detail B)); a first (drug (62); Fig.11) and a second drug (drug (62)) positioned within the outer shell (Fig.11); and a drug barrier (partition (64)) within the interior chamber (Fig.11), the drug barrier separating the interior chamber into a first subchamber and a second subchamber (there  the first drug being positioned within the first subchamber and the second drug being positioned within the second subchamber (Fig.11); a first drug release element (orifices (56a)) configured to release the first drug (62) from the interior chamber (multiple pellets 62 of single or multiple drug(s) are placed end to end within the interior lumen of the implant (FIG. 1 1). In some such embodiments, the orifices 56a (or regions of drug release) are positioned at a more distal location on the implant shell; parag. [0134], lines 1-4); and a second membrane (elution membrane (100); Fig.10F) positioned wholly within the outer shell (Fig.10F), the second membrane (100) configured to release the second drug from the interior chamber (one or more elution membranes 100 that provide a barrier to the release of drug 62 from the interior lumen 58 of the implant shell 54; parag. [0132], lines 2-3), wherein the first drug release element (56a) is configured such that the first drug (62) passes out the proximal end of the outer shell (the orifice (56a) is located along the exterior of the outer shell (54) (Fig.12); the drug is fully capable of being eluted from orifice (56a) and out of the proximal end (Detail A) where the outflow aperture (66) is located), wherein the second membrane (100) is in fluid communication with the second drug (62) within the interior chamber (58) and in fluid communication with an inlet and outlet fluid flow pathway (the inlet and outlet fluid flow pathway is the pathway between the inlet portion (68) at the proximal end (Detail A) and the outflow portion (66) at the distal end (Detail B)) (the elution membrane (100) is located on the orifice (56a) where the second drug (62) is eluted from the interior lumen (58). the elution membrane (100) is in fluid communication with the inlet and outlet fluid flow pathway, since the fluid moves from the inflow portion (68) at the proximal end to the outflow portion at the distal end where the elution membrane (100) is located (Fig.10F)) configured to conduct ocular fluid from an ocular chamber to a physiological fluid outflow pathway (Yet other combination drug delivery-shunt implants may be configured to drain physiological fluid from a first physiologic site to a second site (which may be physiologic or external to a patient); parag. [0136], lines 12-14), such that the second drug (62) passes through the second membrane (100), through the inlet and outlet fluid flow pathway (the inlet and outlet fluid flow pathway is the pathway between the inlet portion (68) at the proximal end (Detail A) and the outflow portion (66) at the distal end (Detail B)), and out of the distal end (Detail B) of the outer shell (the elution membrane (100) is located on the orifice (56a) where the second drug (62) is eluted from the interior lumen (58). the elution membrane (100) is in fluid communication with the inlet and outlet fluid flow pathway, since the fluid moves from the inflow portion (68) at the proximal end to the outflow portion at the distal end where the elution membrane (100) is located (Fig.10F)).
Applegate, in the embodiment of figs. 10-12, does not appear to disclose a first membrane wherein the first drug passes through the first membrane and out the proximal end of the outer shell and a flange positioned below and extending laterally outward from an inlet.
However, Applegate, in the embodiment of fig. 18M, teaches it was known in the art to have a coating ((60); Fig.18M) (A coating 60 is placed within the outer shell 54 of the cap and covering an orifice 56a; parag. [0150], lines 10-11) (coating (60) is disposed on orifice (56a) where the first drug is released) wherein the first drug (62) can pass through coating (60) and out of the proximal end (Detail A) of the outer shell (54) (orifices (56a) are disposed along the exterior surface of the outer shell at the proximal (Detail A) and distal (Detail B) ends as seen in Fig.11) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Applegate to incorporate the teachings of 
Applegate, in the embodiment of fig. 19X, teaches it was known in the art to have a first flange (240F; Fig.19X) positioned below (since the inlet opening (286) is embedded/passes through the first flange as seen with the second flange (237F) and the outlet opening (287) in Fig.19X) and extending laterally outward from an inlet opening (286) (the first flange (240F) extends radially outward from the opening (286) as seen in Fig.19X).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Applegate to incorporate the teachings of embodiment (Fig. 19X) to provide a flange positioned below and extending laterally outward from an inlet in order to retain the inlet section with the anterior chamber (20) (parag. [0182]).

    PNG
    media_image1.png
    456
    257
    media_image1.png
    Greyscale








Regarding Claim 5, Applegate as modified discloses the ocular implant of Claim 1, and further discloses wherein the physiological fluid outflow pathway is Schlemm's Canal (an optional shunt transports the accumulated fluid from the first location to the remote second 
Regarding Claim 6, Applegate as modified discloses the ocular implant of Claim 1, and further discloses wherein the first drug comprises a prostaglandin analog (example of drugs may include various anti-secretory agents… prostaglandins such as prostaglandin F2 alpha; parag. [0311]).
Regarding Claim 7, Applegate as modified discloses the ocular implant of Claim 6, and further discloses wherein the prostaglandin analog is selected from the group consisting of bimatoprost, latanoprost, travoprost and unoprostone (prostaglandin analog agents such as bimatoprost, latanoprost, travoprost and unoprostone; parag. [0311], line 19).
Regarding Claim 8, Applegate as modified discloses the ocular implant of Claim 1, and further discloses wherein the second drug comprises a vasodilator (other examples of drugs may also include… vasodilators; parag. [0312], line 29).
Regarding Claim 12, Applegate as modified discloses the ocular implant of Claim 1, and further discloses wherein the implant further includes one or more enzymes that generate nitric oxide (angiotensin converting enzyme (ACE); parag. [0312], line 29).
Regarding Claim 13, Applegate as modified discloses the ocular implant of Claim 1, and further discloses wherein the drug barrier (64) is impermeable to the first and second drug (the partition is impermeable, while in other embodiments the partition is permeable or semi-permeable; parag. [0104], lines 9-10).
Regarding Claim 14, Applegate as modified discloses the ocular implant of Claim 1, and further discloses wherein the drug barrier is optionally positioned to make the first subchamber and the second subchamber equal in volume (the partition (64) is placed between two similar (equal volume) subchambers; Fig.5).
Regarding Claim 16, Applegate as modified discloses the ocular implant of Claim 1, and further discloses wherein the second membrane (100) comprises a material that is semi-permeable or permeable to the second drug (the elution membrane is permeable to the therapeutic agent, to bodily fluids or to both; parag. [0132], lines 3-4).
Regarding Claim 17, Applegate as modified discloses the ocular implant of Claim 1, and further discloses comprising a second membrane (100) positioned at the distal end (the elution membrane (100) is located in the distal end (Detail B) as seen in Fig.10F)) of the outer shell (54), the second membrane (100) configured to release the second drug (second drug (62)) from the interior chamber (one or more elution membranes 100 that provide a barrier to the release of drug 62 from the interior lumen 58 of the implant shell 54; parag. [0132], lines 2-3).
Regarding Claim 18, Applegate as modified discloses the ocular implant of Claim 17, and further discloses wherein the second membrane (100) comprises a material that is semi-permeable or permeable to the second drug (the elution membrane is permeable to the therapeutic agent, to bodily fluids or to both; parag. [0132], lines 3-4).
Regarding Claim 19, Applegate as modified discloses all of the limitations of claim 17 above.
Applegate, in the embodiment of figs. 10-12, does not appear to disclose a cap having an aperture at the proximal end of the outer shell over the first member.
However, Applegate, in the embodiment of fig. 18M, teaches it was known in the art to have an implant cap (53a) with an aperture (middle space) positioned at the proximal end (Detail 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Applegate to incorporate the teachings of embodiment (Fig. 18M) to provide a cap with an aperture located over the first membrane in order to prevent leakage.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Applegate (WO 2010/135369), in particular the embodiments of Figs.10-12 as set forth above, in view of embodiment (Fig.18M) of Applegate, embodiment (FIG.19X) of Applegate, and Weaver (US 2005/0171490).
Regarding Claims 2, Applegate, in the embodiment of figs.10-12, discloses all of the limitations claim 2 above.
Applegate, in the embodiment of figs. 10-12, does not appear to disclose a distal seal member that includes at least one opening, a proximal seal member that includes at least one opening, and that the first membrane is compressed between the distal and proximal seal members.
However, Applegate, in the embodiment of fig. 18M, teaches it was known in the art to have a first membrane (coating (60; Fig.18M)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Applegate to incorporate the teachings of embodiment (Fig. 18M) to provide a first membrane in order to control the rate of drug release 
Further Weaver teaches it was known in the art to have a distal seal member (base membrane (104); Fig.2) and a proximal seal member (104) with at least one opening (the base membrane (104) has an opening in the middle so that the seating portion (108) can be seated inside) that compress a membrane (control membrane (102); Fig.2) (Alternatively, the thin membrane 102 may be sandwiched between a pair of base membranes 104 for extra support; parag. [0026], lines 16-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Applegate to incorporate the teachings of Weaver to provide a distal and a proximal sealing members that compress a membrane in order to have a more secure and controlled fluid pathway.
Regarding Claim 3, Applegate as modified, in the embodiment of figs.10-12, discloses all of the limitations claim 2 above.
Applegate, in the embodiment of figs. 10-12, does not appear to disclose a retainer that retains the drug release element in place relative to the outer shell.
However, Applegate, in the embodiment of fig. 18M, teaches it was known in the art to have a retainer (O-ring (99); 18M) to retain the first drug release element (56) in place.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Applegate to incorporate the teachings of embodiment (Fig. 18M) to provide a retainer in order to retain the drug release element to prevent any leakage (An o-ring 99 (or other sealing mechanism) is placed around the cap such .

Claims 9-11are rejected under 35 U.S.C. 103 as being unpatentable over Applegate (WO 2010/135369), in particular the embodiments of Figs.10-12 as set forth above, in view of embodiment (Fig.18M) of Applegate, embodiment (FIG.19X) of Applegate, and Graham (US 20030215528).
Regarding Claim 9, Applegate, embodiment figs.10-12, as modified discloses all of the limitations of claim 8 above.
Applegate, embodiment Fig.18M, does not appear to disclose that the vasodilator comprises nitric oxide.
Graham teaches it was known in the art to have a vasodilator that comprises nitric oxide (the nitric oxide mimetic is a known vasodilatory compound; parag. [0032], lines 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Applegate to incorporate the teachings of Graham to provide a vasodilator with a nitric oxide in order to treat or prevent malignant cells or diseases.
Regarding Claim 10, Applegate, embodiment figs.10-12, as modified discloses all of the limitations of claim 9 above.
Applegate, embodiment fig.18M, does not appear to disclose that the nitric oxide precursor comprises L-arginine.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Applegate to incorporate the teachings of Graham to provide a nitric oxide precursor that comprises L-arginine in order to have a nitric oxide donor (nitric oxide is synthesized by the oxidation of L-arginine) to continuously provide nitric oxide.
Regarding Claim 11, Applegate, embodiment figs.10-12, as modified discloses all of the limitations of claim 9 above.
Applegate, embodiment fig.18M, does not appear to disclose that the nitric oxide precursor comprises sodium nitroprusside.
Graham teaches it was known in the art to have a nitric oxide precursor that comprises sodium nitroprusside (the nitric oxide mimetic is (1) a nitric oxide donor selected from… sodium nitroprusside (SNP); parag. [0026], lines 1-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Applegate to incorporate the teachings of Graham to provide a nitric oxide precursor that comprises sodium nitroprusside in order to have a nitric oxide donor to continuously provide nitric oxide.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783